Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 03/28/22 has been received and entered. Application No. 17/023,196 of which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Applicant’s response, filed on 03/28/22, with respect to 112 b rejections of claims 11-20 have been fully considered and are persuasive.  The rejections are withdrawn.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11 - 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In claim 11, a “system” is being recited; however, the system comprises “a cluster module, a user photo module, a similarity module, a photo discovery module”. The original disclosure of paragraph [0112] states "The terms "module," "functionality," and "component" as used herein generally represent software, firmware, hardware, or a combination thereof…". The system can be a software module that can be executed by a computer. Thus, the system is a software per se and does not contain any structural or hardware component that is directed to patent-eligible subject matter. Dependent claims 12-17 are rejected because of the similar reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cluster module implemented…to generate,…a user photo module implemented…to aggregate,…a similarity module implemented…to generate…rank,…a photo discovery module implemented…to output,” in claim 11 and claims 12-17 being dependent on claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rhoads et al. (U.S. PGPub 2013/0273968; hereinafter “Rhoads”) in view of Foster (U.S. Patent 9,014,726).

As per claims 1, 11, Rhoads discloses in a digital medium environment to generate a discovery suggestion for capturing a photograph, a method implemented by at least one computing device, the method and a system comprising: generating, by a cluster module of the at least one computing device, a set of location clusters that each include photographs captured within a specified proximity to a respective geographic location associated with a user; (See Fig. 46A, wherein clustering metadata from set of images is disclosed, also See para. 342, wherein clustering algorithms to identify similar coordinates are disclosed, also See paras. 426 and 437, wherein grouping features such as person-centric, place-centric, etc. are disclosed, also See para. 448-450, wherein grouping of images of user is disclosed; as taught by Rhoads.)
aggregating, by a user photo module of the at least one computing device, a
set of photographs associated with an identity of the user and user style attributes that describe style attributes of the set of photographs; (See Fig. 46A, wherein clustering metadata from set of images is disclosed, also See paras. 129 and 133, wherein methods of identifying individuals and facial recognition analysis are disclosed; as taught by Rhoads.)
generating, by a similarity module of the at least one computing device, a set of sorted clusters by generating user photo vectors utilizing the user style attributes and generating location photo vectors for each of the location clusters utilizing source photo attributes of photographs within each of the location clusters, (See Figs. 23 and 25, wherein determining images with similar metric to harvest and rank metadata are disclosed, also See Fig. 32 and paras. 375-376 and 516, wherein searching for images with similar image metrics and adding geolocation information the matching images are disclosed, also See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed; as taught by Rhoads.) 
and ranking the location clusters based on similarity of the respective location photo vectors to the user photo vectors to generate the set of sorted clusters; (See Figs. 23 and 25, and para. 511, wherein determining images with similar metric to harvest and rank metadata are disclosed, also See Figs. 41-42, paras. 327-328 and 391, wherein ranking method of GPS-matches images are disclosed; as taught by Rhoads.)
However, Rhoads fails to disclose outputting, by a photo discovery module of the at least one computing device, the set of sorted clusters as one or more discovery suggestions that identify suggested geographic locations within the specified proximity to the respective geographic location associated with the user for capturing a photograph.
On the other hand, Foster teaches outputting, by a photo discovery module of the at least one computing device, the set of sorted clusters as one or more discovery suggestions that identify suggested geographic locations within the specified proximity to the respective geographic location associated with the user for capturing a photograph. (See Figs. 4-6, col. 1, ll 55-63 and col. 2, ll 8-15, , wherein clustering photographs and recommending a photogenic location are disclosed, also See col. 6, ll 52-63 and col. 10, ll 31-54, wherein clustered based on geographic proximity are disclosed, also See col. 17, ll 3-12 and ll 23-41, wherein photo clusters and metadata of captured photograph are disclosed; as taught by Foster.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Foster teachings in the Rhoads system. Skilled artisan would have been motivated to incorporate systems and methods for recommending photogenic locations to visit taught by Foster to effectively clustering photographs based on geographic proximity in the Rhoads system.  In addition, both of the references (Rhoads and Foster) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, spatial dependent data retrieval.  This close relation between both of the references highly suggests an expectation of success.

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein the respective geographic location associated with a user comprises a planned future location of the user identified by the user. (See para. 656, wherein future visits are disclosed; as taught by Rhoads.)

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein said generating the set of location clusters comprises identifying, for at least one of the location cluster, a group of photographs that are captured by multiple different users within a threshold distance from a particular location. (See Figs. 28A and 30, wherein searching for images with similar metrics, metadata and searching image database to identify other image(s) of subject with geolocation information are disclosed, also See paras. 342 and 374, wherein applying clustering algorithms to identify clusters of similar coordinates is disclosed; as taught by Rhoads.)

As per claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein the user style attributes comprise one or more of camera settings or visual objects identified in the set of photographs associated with the identity of the user. (See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed, also See paras. 129-133, wherein identifying various attributes of images associated with identity of user are disclosed; as taught by Rhoads.)

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein the user style attributes comprise user object tags identified in the set of photographs associated with the identity of the user, and wherein said generating the user photo vectors comprises converting the user object tags into a vector representation; (See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed, also See paras. 129-133, wherein identifying various attributes of images associated with identity of user are disclosed, also See para. 322, wherein GPS tags are disclosed, also See paras. 569 and 663, wherein a set of feature vectors of similar images are disclosed; as taught by Rhoads.)
the source photo attributes comprises source object tags identified in the photographs from the location clusters, and wherein said generating the location photo vectors comprises converting the source object tags into a vector representation; (See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed, also See paras. 129-133, wherein identifying various attributes of images associated with identity of user are disclosed, also See para. 322, wherein GPS tags are disclosed, also See paras. 569 and 663, wherein a set of feature vectors of similar images are disclosed; as taught by Rhoads.)
the method further comprising determining, by the similarity module, similarity of the location photo vectors to the user photo vectors by comparing the vector representation of the source object tags to the vector representation of the user object tags. (See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed, also See para. 129, wherein comparison process of attributes in image is disclosed, also See para. 322, wherein GPS tags are disclosed, also See paras. 569 and 663, wherein a set of feature vectors of similar images are disclosed; as taught by Rhoads.)

As per claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein said determining the similarity of the location photo vectors to the user photo vectors is based on one or more of lexical similarity between the vector representation of the source object tags and the vector representation of the user object tags, or semantic similarity between the vector representation of the source object tags and the vector representation of the user object tags. (See Figs. 23 and 25, wherein determining images with similar metric to harvest and rank metadata are disclosed, also See Fig. 32 and paras. 375-376 and 516, wherein searching for images with similar image metrics and adding geolocation information the matching images are disclosed, also See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed, also See paras. 569 and 663, wherein a set of feature vectors of similar images are disclosed; as taught by Rhoads.)

As per claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein said ranking the location clusters further comprises applying, by the similarity module, a weighting value to one or more of the location clusters based on a recently value that is generated based on how recently photographs in the one or more location clusters were captured. (See Figs. 23 and 25, wherein determining images with similar metric to harvest and rank metadata are disclosed, also See Fig. 32 and paras. 375-376 and 516, wherein searching for images with similar image metrics and adding geolocation information the matching images are disclosed, also See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed, also See Fig. 46B and paras. 437 and 451-454, wherein weight metadata from each image with similarity score is disclosed, also See Fig. 10A, paras. 95 and 558-560, wherein real-time local/remote object recognition process is disclosed; as taught by Rhoads.)

As per claim 10, the rejection of claim 1 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses filtering, by an aesthetics module of the at least one computing device, photographs from source photos used to generate one or more of the location clusters to remove one or more photographs that do not correlate to a defined aesthetic criterion. (See para. 799, wherein blurred image data used as thresholded and ignoring image pixels having a value darker than a threshold value is disclosed; as taught by Rhoads.)

As per claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein the similarity module is further implemented to generate a similarity score for each location photo vector, and to rank to the location clusters based on their respective similarity scores. (See Figs. 23 and 25, wherein determining images with similar metric to harvest and rank metadata are disclosed, also See paras. 436-438 and 458-459, wherein processing set of images using scores are disclosed, also See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed; as taught by Rhoads.)

As per claim 13, the rejection of claim 12 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein the similarity module is further implemented to exclude a particular location cluster from the sorted clusters based on a similarity score for the particular location cluster being below a similarity score threshold. (See Fig. 46A, paras. 458-459, wherein clustering of images and image metrics scoring analysis are disclosed, also See paras. 314 and 320, wherein determining similar image metrics using a threshold is disclosed, also See Fig. 32 and paras. 375-376 and 516, wherein searching for images with similar image metrics and adding geolocation information the matching images are disclosed; as taught by Rhoads.)

As per claim 14, the rejection of claim 11 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein the source photo attributes comprise times of day at which the source photos were captured, and where the similarity module is further implemented to rank to the location clusters based on their correspondence to a specified time of day. (See paras. 390-391, 507 and 558, wherein images with time of day are disclosed, also See paras. 321-322 and 327, wherein ranking methods are disclosed; as taught by Rhoads.)

As per claim 15, the rejection of claim 11 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein the photo discovery module is further implemented by the at least one computing device to output one or more of a most popular time of day or a most popular calendar month for capturing photos at one or more clusters of the set of sorted clusters. (See paras. 374-377, wherein image metrics and most prevalent metrics associated with images are disclosed, also See paras. 390-391, 507 and 558, wherein images with time of day are disclosed, also See paras. 321-322 and 327, wherein ranking methods are disclosed, also See paras. 510 and 549, wherein ranking images based on metadata-relevance is disclosed; as taught by Rhoads.)

As per claim 16, the rejection of claim 11 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein the photo discovery module is further implemented by the at least one computing device to output an estimated time of day that correlates to the user style attributes for capturing photos at one or more clusters of the set of sorted clusters. (See paras. 204-207, wherein predicting user actions are disclosed; as taught by Rhoads.)

As per claim 18, Rhoads discloses a system for generating a discovery suggestion for capturing a photograph, the system comprising: 
one or more processors; (See Fig. 66, paras. 113 and 134, wherein processors are disclosed; as taught by Rhoads.)
and one or more computer-readable storage media storing instructions that are executable by the one or more processors to cause the system to: (See Fig. 66, paras. 113 and 134, wherein processors are disclosed; as taught by Rhoads.)
generate user photo vectors utilizing user style attributes derived from photographs captured by a user; (See Figs. 23 and 25, wherein determining images with similar metric to harvest and rank metadata are disclosed, also See Fig. 32 and paras. 375-376 and 516, wherein searching for images with similar image metrics and adding geolocation information the matching images are disclosed, also See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed, also See Fig. 46A, wherein clustering metadata from set of images is disclosed, also See paras. 129 and 133, wherein methods of identifying individuals and facial recognition analysis are disclosed; as taught by Rhoads.) 
generate location photo vectors for location clusters utilizing source photo attributes of photographs within each of the location clusters; (See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed, also See Fig. 46A, wherein clustering metadata from set of images is disclosed, also See para. 342, wherein clustering algorithms to identify similar coordinates are disclosed, also See paras. 426 and 437, wherein grouping features such as person-centric, place-centric, etc. are disclosed, also See para. 448-450, wherein grouping of images of user is disclosed; as taught by Rhoads.)
determine similarity of each of the location photo vectors to the user photo vectors by comparing each of the location photo vectors to the user photo vector; (See Figs. 23 and 25, wherein determining images with similar metric to harvest and rank metadata are disclosed, also See Fig. 32 and paras. 375-376 and 516, wherein searching for images with similar image metrics and adding geolocation information the matching images are disclosed, also See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed; as taught by Rhoads.)
However, Rhoads fails to disclose generate one or more discovery suggestions utilizing one or more location clusters with location photo vectors that are most similar to the user photo vector, wherein the one or more discovery suggestions identify one or more suggested geographic locations within a specified proximity to a respective geographic location associated with the user for capturing a photograph.
On the other hand, Foster teaches generate one or more discovery suggestions utilizing one or more location clusters with location photo vectors that are most similar to the user photo vector, wherein the one or more discovery suggestions identify one or more suggested geographic locations within a specified proximity to a respective geographic location associated with the user for capturing a photograph. (See Figs. 4-6, col. 1, ll 55-63 and col. 2, ll 8-15, , wherein clustering photographs and recommending a photogenic location are disclosed, also See col. 6, ll 52-63 and col. 10, ll 31-54, wherein clustered based on geographic proximity are disclosed, also See col. 17, ll 3-12 and ll 23-41, wherein photo clusters and metadata of captured photograph are disclosed; as taught by Foster.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Foster teachings in the Rhoads system. Skilled artisan would have been motivated to incorporate systems and methods for recommending photogenic locations to visit taught by Foster to effectively clustering photographs based on geographic proximity in the Rhoads system.  In addition, both of the references (Rhoads and Foster) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, spatial dependent data retrieval.  This close relation between both of the references highly suggests an expectation of success.

As per claim 19, the rejection of claim 18 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein to determine similarity comprises to determine a similarity score for each of the location photo vectors, and apply a weighting value to one or more of the similarity scores based on a weighting value defined for one or more of a user style attribute or a source photo attribute. (See Figs. 23 and 25, wherein determining images with similar metric to harvest and rank metadata are disclosed, also See Fig. 32 and paras. 375-376 and 516, wherein searching for images with similar image metrics and adding geolocation information the matching images are disclosed, also See Fig. 42 and paras. 328-330 and 333-337, wherein identifying location clusters of images using various attributes is disclosed, also See Fig. 46B and paras. 437 and 451-454, wherein weight metadata from each image with similarity score is disclosed, also See Fig. 10A, paras. 95 and 559-560, wherein real-time local/remote object recognition process is disclosed; as taught by Rhoads.)

As per claim 20, the rejection of claim 19 is hereby incorporated by reference, the combination of Rhoads and Foster further discloses wherein the weighting value is determined by the system based on user feedback in response to weight testing for the one or more of the user style attribute or the source photo attribute. (See Fig. 46B and paras. 437 and 451-454, wherein weight metadata from each image with similarity score is disclosed, also See paras. 806-807, wherein relevance feedback are disclosed; as taught by Rhoads.)

Claims 5, 6, and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rhoads et al. (U.S. PGPub 2013/0273968; hereinafter “Rhoads”) in view of Foster (U.S. Patent 9,014,726) and further in view of Walker et al. (U.S. PGPub 2004/0174434; hereinafter “Walker”).

As per claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Rhoads and Foster fails to disclose wherein the user style attributes comprise camera settings identified in the set of photographs associated with the identity of the user, and wherein said generating the user photo vectors comprises converting each of the camera settings into a respective vector representation.
On the other hand, Walker teaches wherein the user style attributes comprise camera settings identified in the set of photographs associated with the identity of the user, and wherein said generating the user photo vectors comprises converting each of the camera settings into a respective vector representation. (See Fig. 8, wherein meta-data associated with image (i.e. camera settings identified in images) is disclosed, also See Figs. 12A-12B, 13A, wherein various actions taken based on response and descriptions of events are disclosed, also See paras. 25-26, wherein outputting questions to user to aid in one or more settings on the camera based on user’s response is disclosed; as taught by Walker.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Walker teachings in the combination of Rhoads and Foster system. Skilled artisan would have been motivated to incorporate systems and methods for suggesting camera settings to a user taught by Walker to effectively capture an image in the combination of Rhoads and Foster system.  In addition, both of the references (Rhoads, Foster, and Walker) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data retrieval.  This close relation between both of the references highly suggests an expectation of success.

As per claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Rhoads and Foster fails to disclose wherein the user style attributes comprise user camera settings identified in the set of photographs associated with the identity of the user, and wherein said generating the user photo vectors comprises converting each of the user camera settings into a respective vector representation; the source photo attributes comprise source camera settings identified in the photographs from the location clusters, and wherein said generating the location photo vectors comprises converting each of the source camera settings into a respective vector representation; the method further comprising determining, by the similarity module, similarity of the location photo vectors to the user photo vectors by comparing, for each camera setting, a location photo vector to a respective user photo vector.
On the other hand, Walter teaches wherein the user style attributes comprise user camera settings identified in the set of photographs associated with the identity of the user, and wherein said generating the user photo vectors comprises converting each of the user camera settings into a respective vector representation; (See Figs. 7-8, paras. 114-118, wherein settings and image databases and their features are disclosed, also See paras. 299-306, wherein providing questions for camera settings based on user’s style of event and meta-information associated with an image, identities of people in an image, and other features are disclosed; as taught by Walker.)
the source photo attributes comprise source camera settings identified in the photographs from the location clusters, and wherein said generating the location photo vectors comprises converting each of the source camera settings into a respective vector representation; (See Figs. 7-8, paras. 114-118, wherein settings and image databases and their features are disclosed, also See paras. 299-306, wherein providing questions for camera settings based on user’s style of event and meta-information associated with an image, identities of people in an image, and other features are disclosed, also See paras. 614-621 and 663-664, wherein image content, image quality, meta-data associated with image(s) are disclosed; as taught by Walker.)
the method further comprising determining, by the similarity module, similarity of the location photo vectors to the user photo vectors by comparing, for each camera setting, a location photo vector to a respective user photo vector. (See Figs. 8 and 14, para. 309, wherein meta-data associated with images and comparing a plurality of images are disclosed; as taught by Walker.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Walker teachings in the combination of Rhoads and Foster system. Skilled artisan would have been motivated to incorporate systems and methods for suggesting camera settings to a user taught by Walker to effectively capture an image in the combination of Rhoads and Foster system.  In addition, both of the references (Rhoads, Foster and Walker) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data retrieval.  This close relation between both of the references highly suggests an expectation of success.

As per claim 17, the rejection of claim 11 is hereby incorporated by reference, the combination of Rhoads and Foster fails to disclose wherein the photo discovery module is further implemented by the at least one computing device to output one or more of a suggested camera setting or suggested camera equipment for capturing photos at one or more clusters of the set of sorted clusters. 
On the other hand, Walter teaches wherein the photo discovery module is further implemented by the at least one computing device to output one or more of a suggested camera setting or suggested camera equipment for capturing photos at one or more clusters of the set of sorted clusters. (See paras. 390-395 and 557, wherein providing camera setting questions to user are disclosed, also See paras. 566-568, wherein recommending a setting to user is disclosed; as taught by Walker.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Walker teachings in the combination of Rhoads and Foster system. Skilled artisan would have been motivated to incorporate systems and methods for suggesting camera settings to a user taught by Walker to effectively capture an image in the combination of Rhoads and Foster system.  In addition, both of the references (Rhoads, Foster, and Walker) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data retrieval.  This close relation between both of the references highly suggests an expectation of success.
\







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153